Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 5, 7-9, 11, 13, 15-17, and 21 are all the claims pending in the application. 
Claims 1, 9, and 17 are amended.
Claims 1, 3, 5, 8, 9, 11, 13, 16, and 17 are rejected.
Claims 7, 15, and 21 are objected to.
The following is a Final Office Action in response to amendments and remarks filed July 19, 2022.

Response to Arguments
Regarding the 103 rejections, the rejections are withdrawn in light of the amendments to the claims.  Please see below for the new rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Objections
Claims 7, 15, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
Claims 1, 3, 5, 7-9, 11, 13, 15-17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 17 recites the limitation (emphasized) "…wherein a list of all such next positions are obtained and weighted based on…" in the newly added limitations.  There is insufficient antecedent basis for this limitation in the claim because the claims do not previously recite "next positions".  For the purposes of analyzing the claim set, Examiner is interpreting the limitations as (emphasized) "…wherein a list of next positions are obtained and weighted based on…" in accordance with ¶[0075] of the Specification as filed.
Accordingly, claims 1, 9, and 17 are rejected under 112(b).  Claims 3, 5, 7, 8 11, 13, 15, 16, and 21 do not clarify this issue and accordingly are rejected due to their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 9, 11, 13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chenthamarakshan et al, US Pub. No. 2012/0123956, herein referred to as "Chenthamarakshan", in view of Dane, US Pub. No. 2010/0114789, herein referred to as "Dane", further in view of Xu et al, US Pub. No. 2017/0344954, herein referred to as "Xu", further in view of Kenthapadi et al, US Pub. No. 2018/0173804, herein referred to as "Kenthapadi".
Regarding claim 1, Chenthamarakshan teaches:
One or more non-transitory computer readable storage mediums storing one or more sequences of instructions, which when executed by one or more processors automatically pre-populates a user interface of a Boolean query builder for recruiters to generate, customize, and execute a customized Boolean search query across people databases or search engines, by performing the steps of (processing unit, memory, and programs, ¶[0038].  Please note, Examiner finds the limitation "automatically identifies candidates for a target position using a boolean search query that is generated using position detail keywords and provides a communication interface to communicate with identified candidates for the target position" does not further limit the scope of the claim because it is only the intended use of the claim, see MPEP 2111.02.II): 
automatically determining, using a query customization user interface, a set of suggested position-detail keywords (collects historical data criteria including skill set, past organizations, and employer information, ¶¶[0030]-[0031] and Fig. 4; see also ¶[0024] noting criteria are keywords; and ¶[0039] discussing user interface)
that are suggested based on an analysis of user profiles who are currently in a role corresponding to a target position or who have previously worked at the role corresponding to the target position that are available in a database (builds scoring model based on historical data from resumes of accepted and rejected candidates, Fig. 3, and ¶[0027]; see also ¶[0030] discussing relevant position features),
wherein the set of position- detail keywords are selected, using the query customization user interface, from at least one of skills, titles, and companies of users who are currently in the role corresponding to the target position or who have previously worked at the role corresponding to the target position (collects historical data criteria including skill set, past organizations, and employer information, ¶¶[0030]-[0031] and Fig. 5; see also Fig. 3 and ¶[0027] noting historical data is from resumes of accepted and rejected candidates )
using a machine learning or a statistical technique (modeling is done using a machine learning approach, ¶[0035]), 
wherein the analysis of user profiles to determine the set of suggested position-detail keywords is performed based on inputs received at an input pane of the query customization user interface (collects historical data, ¶[0030]; see also ¶[0039] discussing user interfaces); 
automatically prioritizing the set of suggested position-detail keywords using a user interface views filter properties icon of a graphical user interface (GUI) based on at least one of a frequency of occurrence of the suggested position-detail keywords in at least one of skills, certifications, years-of-experience, previous positions from which the users have joined the target position, and a past educational background from which the users joined the target position, to obtain a set of prioritized suggested position-detail keywords using the machine learning or the statistical technique (criteria are keywords which are weighted via term frequency-inverse document frequency, ¶[0024]1, and historical data criteria including skill set, past organizations, and employer information, ¶¶[0030]-[0031] and Fig. 5; see also ¶[0039] discussing user interfaces); 
and executing the customized boolean search query on the one or more (a) people databases or (b) search engines to obtain a list of relevant potential candidates from across the people databases or search engines (uses keywords to search candidate application materials, ¶[0024]).
However, Chenthamarakshan does not teach but Dane does teach:
pre-populating, a boolean query pane of a user interface of the Boolean query builder, the set of prioritized suggested position-detail keywords for recruiters (user interface displays a master list of all elements ¶¶[0160]-[0162] and Fig. 23; see also Fig. 5 and ¶¶[0082]-[0092] and noting job elements include skills learned, past work experience and company); 
processing a selection or overriding of any of the prioritized suggested position-detail keywords from the user interface of the Boolean query builder for recruiters, using a search icon/pane and an add icon/pane of the user interface of the Boolean query builder, to generate a boolean search query (user selects desired elements for candidates, ¶[0162]-[0163] and Fig. 23); 
generating the boolean search query based on the any of the prioritized suggested position-detail keywords that are selected using a select icon/pane of the user interface of the Boolean query builder provided for at least one of companies or titles (user selects desired elements for candidates, ¶[0162]-[0163] and Fig. 23, and determines population of users with selected elements using Boolean query, ¶¶[0164]-[0165]), 
automatically customizing a format of the boolean search query for the one or more (a) people databases or (b) search engines based on the application programming interfaces (APIs) of custom engines of the people databases or search engines and syntax variations in the people databases or search engines to obtain a customized boolean search query (queries candidate resume/profile database to determine population of users with selected elements using Boolean query, ¶¶[0152], [0164]-[0165]).
Further, it would have been obvious at the time of filing to combine the candidate searching of Chenthamarakshan with the Boolean logic in searches, as taught by Dane, because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Chenthamarakshan teaches searching resumes based on keywords.  One of ordinary skill would have recognized that the search could be improved by establishing relationships among the keywords using Boolean operators, as taught by Dane.
However, the combination of Chenthamarakshan and Dane does not explicitly teach:
displaying, on the boolean query pane of the user interface of the Boolean query builder, the boolean search query comprising: keywords corresponding to a first skill and a second skill separated by an OR operator combined with an AND operator with keywords corresponding to a first title and a second title separated by an OR operator, and combined with an AND operator with keywords corresponding to a first company and a second company separated by an OR operator.
Nevertheless, it would have been obvious, at the time of filing, for the query to contain skills, titles, and companies, as claimed, because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01.  Dane teaches searching users with selected elements using Boolean query, ¶¶[0164]-[0165], and job elements include skills learned, past work experience and company, Fig. 5 and ¶¶[0082]-[0092].  One skilled in the art would infer that one of the queries created would include skills, titles, and companies, as claimed2. 
However, the combination of Chenthamarakshan and Dane does not teach but Xu does teach:
enabling adding custom keywords that were not automatically suggested (recruiters manually enter search terms to create query, ¶[0003])
wherein the prioritized suggested position-detail keywords are selected from (i) companies based on at least one of (a) similar companies having the target position, (b) companies from which the persons who are currently in this position were hired from, and (c) companies that the persons usually come from to the company associated with the target position (generates set of companies with candidates similar to the ideal candidates for query, ¶¶[0059], [0061]; see also ¶[0041] noting ideal candidates are based on individuals on the team)
and (ii) titles based on at least one of (a) a same title, (b) similar titles, (c) titles that the candidates who are currently in this position had before the users joined this job, and (d) titles that the persons who are currently in the same title had before (generates a set of titles for query similarly to generating the set of companies, ¶¶[0060]-[0061]; see also ¶[0059] discussing generating a set of companies; and ¶[0041] noting ideal candidates are based on individuals on the team); 
wherein the Boolean query pane, the search icon/pane, and the add icon/pane are adjacent to each other and appear simultaneously on the GUI (Fig. 14 displays a user interface with a Boolean query pane (ref. chars. 1404, 1406, and 1408 show requirements for the search), a search icon/pane (labeled "start new search" at top of figure) and an add icon/pane (ref. chars. 1404, 1406, and 1408 allow user to add requirements to search), all of which are adjacent to each other; see also ¶[0100] discussing Fig. 14); 
Further, it would have been obvious at the time of filing to combine the Boolean based candidate searching of Chenthamarakshan and Dane with the query building using companies and titles, as taught by Xu because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the searches of Chenthamarakshan and Dane could be improved by finding more qualified candidates, i.e. by searching for candidates with similar work experiences as the qualified candidates being found.
However the combination of Chenthamarakshan, Dane and Xu doe not teach but Kenthapadi does teach:
wherein a list of all such next positions are obtained (presents ranked job to user, ¶[0116]; see also Abstract noting the process is used for recommending jobs to a user performing a job search; and Fig. 12 summarizing process)
and weighted based on how long ago a candidate moved to a next position (transitions from an educational institution to a company are assigned weights based on a time, where recent transitions are given higher weight, ¶[0119]; see also Abstract noting the process is used for recommending jobs to a user performing a job search)
and a frequency of a number of candidates who made a transition (determines probability of transition based on ratios of numbers of employees who have made the transition, ¶[0117])
Further, it would have been obvious at the time of filing to combine the Boolean based candidate searching using companies and titles of Chenthamarakshan, Dane, and Xu with the weightings based on transitions of past employees of Kenthapadi because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized one way to match candidates and jobs is based on previous, successful matches (i.e. identifying candidates with similar backgrounds who have been hired) and accordingly would have modified the candidate searching of Chenthamarakshan, Dane, and Xu with the weightings based on transitions of past employees as taught by Kenthapadi to account for this (i.e. to recommend jobs to jobseekers who have similar backgrounds as previously successful candidates).
Regarding claim 3, the combination of Chenthamarakshan, Dane, Xu, and Kenthapadi teaches all the limitations of claim 1 and Chenthamarakshan further teaches:
prioritizing a set of filter properties that are shown (prioritizes position features and candidate attributes, ¶[0033]),
 based on at least a frequency of occurrence of properties in the background details of the users currently in the role corresponding to the target position (uses previous candidate applications and job profiles when weighting desired candidates attributes, ¶¶[0027]-[0028], ¶[0030] and Fig. 3, and uses statistical weighting schemes such as term frequency-inverse document frequency, ¶[0024]);
wherein the filter properties comprise frequently occurring values of the background details associated with the filter in the position detail profile of the target position (uses statistical weighting schemes such as term frequency-inverse document frequency, ¶[0024]).  
However, Chenthamarakshan does not teach but Dane does teach:
in the Boolean query interface (uses Boolean operators in search engine, e.g. ¶¶[0164]-[0165], [0183], [0185], [0220]).
Further, it would have been obvious at the time of filing to combine the candidate searching of Chenthamarakshan with the Boolean logic in search, as taught by Dane, because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Chenthamarakshan teaches searching resumes based on keywords.  One of ordinary skill would have recognized that the search could be improved by establishing relationships among the keywords using Boolean operators, as taught by Dane.
Regarding claim 5, the combination Chenthamarakshan, Dane, Xu, and Kenthapadi teaches all the limitations of claim 1 and Chenthamarakshan further teaches:
assigning weights to each of the prioritized keywords (keywords are weighted via term frequency-inverse document frequency, ¶[0024]); 
wherein the query is executed based on the prioritized set of keywords and the weights assigned to each of the prioritized keywords on the one or more (a) people databases or (b) search engines based on APIs or a query syntax of the search engines, to obtain the candidate list (uses keywords to search candidate application materials, ¶[0024]).  
However, Chenthamarakshan does not teach but Dane does teach:
boolean query (uses Boolean operators in search engine, e.g. ¶¶[0164]-[0165], [0183], [0185], [0220]).
Further, it would have been obvious at the time of filing to combine candidate searching of Chenthamarakshan with the Boolean logic in search, as taught by Dane, because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Chenthamarakshan teaches searching resumes based on keyword.  One of ordinary skill would have recognized that the search could be improved by establishing relationships among the keywords using Boolean operators, as taught by Dane.
Regarding claim 8, the combination of Chenthamarakshan, Dane, Xu, and Kenthapadi teaches all the limitations of claim 1 and Dane further teaches:
the communication interface to automatically generate a draft message to a candidate, wherein the message comprises an indication (i) that the candidate is a good match for the target position, (ii) and why the candidate is a good match for the target position (user indicates they would like a "Connect" which means the user would like the contact information for the candidate, ¶[0214].  Please note, Examiner finds the limitations "wherein the message comprises an indication (i) that the candidate is a good match for the target position, (ii) and why the candidate is a good match for the target position" does not further limit the scope of the claim because the type of information being written in an message does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05).
Further, it would have been obvious at the time of filing to combine the candidate matching of Chenthamarakshan with a messaging functionality of Dane because simple substitution is obvious, see MPEP 2143.I.B.  That is, Chenthamarakshan teaches contacting candidates, ¶[0022].  One of ordinary skill could have simply substituted the manual contacting of Chenthamarakshan with the automated "Connect" of Dane.

Claims 9, 11, 13, 16, and 17 recite similar limitations as claims 1, 3, 5, and 8 and accordingly are rejected for similar reasons as claims 1, 3, 5, and 8.

Allowable Subject Matter
Claims 7, 15, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BOS/Examiner, Art Unit 3629  
                                                                                                                                                                                                      /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, while Chenthamarakshan describes the process in Fig. 2 as a typical automated hiring process, ¶[0024], Chenthamarakshan also explains that the processes in Figs. 3-6 are integrated into the automated hiring processes, ¶[0026]).
        2 Additionally, Examiner notes the Specification as filed does not explicitly teach a Boolean query with first skill and a second skill separated by an OR operator combined with an AND operator with keywords corresponding to a first title and a second title separated by an OR operator, and combined with an AND operator with keywords corresponding to a first company and a second company separated by an OR operator, as claimed.  Examiner does not find this new limitation to be new matter because Examiner finds one of ordinary skill would have envisioned that specific query based on the general discussion of Boolean searches in the Specification, e.g. as disclosed in ¶[0063] of the Specification as filed.